United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                   ___________

                                No. No. 97-1575
                                   ___________
United States of America,                *
                                         *
            Plaintiff-Appellee,          *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Western District of Missouri
                                         *
Tony O. Armstrong, also known as         *   [UNPUBLISHED]
"Tony O", also known as "T",             *
                                         *
            Defendant-Appellant.         *

                                   ___________

                         Submitted: September 8, 1997
                                        Filed: September 11, 1997
                                  ___________

Before McMillian, Bright, and Murphy, Circuit Judges.
                               ___________

PER CURIAM.
      Tony Orlando Armstrong appeals the sentence imposed by the district
court1 for his convictions of armed bank robbery in violation of 18 U.S.C.
§2113 and use of a firearm in commission of a violent felony in violation
of 18 U.S.C. §924(c). Armstrong was sentenced to 188 months for the bank
robbery conviction to run concurrently with a sentence of 300 months
imposed previously for a different bank robbery in the




      1
         The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Northern District of Texas. He was also sentenced to 60 months for the
firearm violation to run consecutively to the terms for the bank robberies.
Armstrong argues that imposing a consecutive 60 month sentence for
violating 18 U.S.C. §924(c) produces a result that Congress could not have
intended because the Texas bank robbery was committed subsequent to the
§924(c) offense.2

      Congress explicitly provided that using a firearm in the commission
of a violent crime carries a sentence of 60 months that may not "run
concurrently with any other term of imprisonment." 18 U.S.C. §924(c).
This language is clear and does not permit any discretion since a sentence
under §924(c) may not be concurrent with "any other term."         U.S. v.
Gonzales, --- U.S. ----; 117 S.Ct. 1032, 1035 (1997); U.S. v. Murphy, 69
F.3d. 237, 244 (8th Cir. 1995).

The judgment of the district court is affirmed.

A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
         Armstrong also complains that the sentence imposed in Texas exceeded the
statutory maximum, but that is not a matter for this court.

                                       -2-